By the Court.
1. There is nothing in the bill of exceptions to show that the proper papers were not transmitted to the Supe, rior Court, as required by the St. of 1862, c. 217, § 3.
2. The papers transmitted were properly attested. It is within the scope of the powers conferred by the statutes upon the assist* *423ant clerks of the Municipal Court, for them to attest the papers transmitted to the Superior Court.
3. There was no error in allowing an attested copy of the complaint to go to the jury. The defendant certainly was not injured by allowing such copy to go to the jury instead of a full copy of the papers containing a record of his conviction and sentence in the court below. Exceptions overruled.